PER CURIAM.
We affirm appellant’s conviction and sentence for second degree murder. Appellant has failed to demonstrate that the trial court erred when it admitted evidence of his cocaine use nor when it denied his motions for judgment of acquittal and for a new trial. We affirm his sentence pursuant to the Prison Releasee Reoffender Act on the authority of Rollinson v. State, 748 So.2d 585 (Fla. 4th DCA 1999), and State v. Wise, 744 So.2d 1035 (Fla. 4th DCA), rev. granted, 741 So.2d 1137 (Fla.1999). We certify that this court’s decision in State v. Wise conflicts with McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999).
AFFIRMED.
DELL, FARMER and SHAHOOD, JJ. concur.